Mr. Ctiiee Justice Cartter
delivered the opinion of the Court:
The bill must be held at its value in London at the time it was presented. Where parties contract with each other on a gold standard, and with a view to the price of gold, they should be held to respond in gold. No principle of *296the law merchant is better settled than that a bill of exchange shall be paid at its value at the place of payment. To say that when this bill, which was drawn with a view to its payment in gold, came back to this country it might be paid in a currency worth forty per cent, less than gold would be to set aside the contract of the parties.
Mr. Justice Olin said:
This bill of exchange was an article of merchandise, and certainly it could not be bought at $4.44 per pound sterling. The error below was in regarding this as a mere money transaction, when in fact it was the purchase of a merchantable article.
Verdict and judgment set aside and new trial granted.
Mr. Justice Wylie dissented.